 

Exhibit 10.1

 

APTARGROUP, INC.
2018 EQUITY INCENTIVE PLAN

(as amended and restated effective May 6, 2020)

 

1. Purpose. The purpose of the AptarGroup, Inc. 2018 Equity Incentive Plan (the
“Plan”) is to promote the long-term financial interests of the Company and its
Affiliates by (a) attracting and retaining employees, non-employee directors,
consultants, independent contractors and agents, (b) motivating award recipients
by means of growth-related incentives, (c) providing incentive compensation
opportunities that are competitive with those of other major corporations and
(d) furthering the identity of interests of award recipients with those of the
stockholders of the Company.

 

2. Definitions. The following definitions are applicable to the Plan:

 

(a) “Affiliate” means (a) any subsidiary and (b) any other entity in which the
Company has a direct or indirect equity interest which is designated an
“Affiliate” by the Committee.

 

(b) “Board of Directors” means the Board of Directors of the Company.

 

(c) “Change in Control” has the meaning specified in Appendix A to the Plan.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Committee” means the Compensation Committee or other committee of the Board
of Directors which, pursuant to Section 3, has authority to administer the Plan.

 

(f) “Common Stock” means Common Stock, par value $.01 per share, of the Company.

 

(g) “Company” means AptarGroup, Inc., a Delaware corporation, and its
successors.

 

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(i) “Market Value” on any date means the closing price of Common Stock on the
New York Stock Exchange on that date (or, if such date is not a trading date, on
the next preceding date which was a trading date).

 

(j) “participant” means any non-employee director of the Board, employee,
consultant, independent contractor or agent of the Company or an Affiliate who
has been granted an Award pursuant to the Plan.

 

(k) “performance goals” means the objectives established by the Committee which
shall be satisfied or met during the applicable performance period as a
condition to a participant’s receipt of all or a part of a performance-based
Award under the Plan.

 

Performance goals may include, but are not limited to, the following
corporate-wide or Affiliate, business segment, division, operating unit or
individual measures:

 

(i)  Profitability Measures: (1) earnings per share; (2) earnings before
interest and taxes (“EBIT”); (3) earnings before interest, taxes, depreciation
and amortization (“EBITDA”); (4) business segment income; (5) net income;
(6) operating income; (7) revenues; (8) profit margin; (9) cash flow(s) and
(10) expense reduction;

 

(ii)  Capital Return Measures: (1) return on equity; (2) return on assets or net
assets; (3) return on capital or invested capital; (4) EBIT to capital ratio;
(5) EBITDA to capital ratio; (6) business segment income to business segment
capital ratio; (7) working capital ratios; (8) total shareholder return;
(9) increase in stockholder value; (10) attainment by a share of Common Stock of
a specified Market Value for a specified period of time and
(11) price-to-earnings growth; and

 

(iii)  Other Performance Measures: (1) successful implementation of strategic
initiatives relating to cost reduction, revenue production and/or productivity
improvement; (2) successful integration of acquisitions; (3) market share;
(4) economic value created; (5) market penetration; (6) customer acquisition;
(7) business expansion; (8) customer satisfaction; (9) reductions in errors and
omissions; (10) reductions in lost business; (11) management of employment
practices and employee benefits; (12) supervision of litigation;
(13) supervision of information technology; and (14) quality and quality audit
scores.

 



 

 

 

Each such goal may be measured (A) on an absolute or relative basis; (B) on a
pre-tax or post-tax basis or (C) comparatively with current internal targets,
the past performance of the Company (including the performance of one or more
Affiliates, business segments, divisions, or operating units) or the past or
current performance of other companies (or a combination of such past and
current performance). In the case of earnings-based measures, in addition to the
ratios specifically enumerated above, performance goals may include comparisons
relating to capital (including, but not limited to, the cost of capital),
shareholders’ equity, shares outstanding, assets or net assets, or any
combination thereof. At the Committee’s discretion, the Committee may establish
any other objective or subjective corporate-wide or Affiliate, division,
operating unit or individual measures as performance goals, whether or not
listed herein.

 

(l) “performance period” means the time period during which the performance
goals applicable to a performance-based Award must be satisfied or met.

 

(m)  ”Prior Plan” shall mean the AptarGroup, Inc. 2016 Equity Incentive Plan and
each other plan previously maintained by the Company under which equity awards
remain outstanding as of the effective date of this Plan.

 

(n) “Rule 16b-3” means such rule adopted under the Securities Exchange Act of
1934, as amended, or any successor rule.

 

(o) “subsidiary” means any corporation fifty percent or more of the voting stock
of which is owned, directly or indirectly, by the Company.

 

(p) “Substitute Award” shall mean an Award (as defined in Section 6) granted
under this Plan upon the assumption of, or in substitution for, outstanding
equity awards previously granted by a company or other entity in connection with
a corporate transaction, including a merger, combination, consolidation or
acquisition of property or stock; provided, however, that in no event shall the
term “Substitute Award” be construed to refer to an award made in connection
with the cancellation and repricing of an option or SAR (as defined in
Section 6).

 

3. Administration. The Plan shall be administered by the Committee. A majority
of the Committee shall constitute a quorum and the acts of a majority of the
members present at any meeting at which a quorum is present, or actions approved
in writing by all members of the Committee, shall constitute the acts of the
Committee.

 

Subject to the limitations of the Plan, the Committee shall have full authority
and discretion: (1) to select participants; (2) to make Awards in such forms and
amounts as it shall determine; (3) to impose such limitations, restrictions and
conditions upon such Awards as it shall deem appropriate; (4) to approve the
forms to carry out the purposes and provisions of the Plan; (5) to interpret the
Plan and to adopt, amend and rescind administrative guidelines and other rules
and regulations relating to the Plan; (6) to correct any defect or omission or
to reconcile any inconsistency in the Plan or in any Award granted hereunder and
(7) to make all other determinations and to take all other actions necessary or
advisable for the implementation and administration of the Plan. The Committee
may, in its sole discretion and for any reason at any time, take action such
that (i) any or all outstanding options and SARs shall become exercisable in
part or in full, (ii) all or a portion of the restriction period applicable to
any outstanding Awards shall lapse, (iii) all or a portion of the performance
period applicable to any outstanding Awards shall lapse and (iv) the performance
goals (if any) applicable to any outstanding Awards shall be deemed to be
satisfied at the target, maximum or any other interim level. Notwithstanding the
foregoing, except for any adjustment pursuant to Section 7(b) or in connection
with a Change in Control, neither the Board of Directors nor the Committee shall
without the approval of stockholders (i) amend the terms of outstanding Awards
to reduce the exercise price of outstanding stock options or SARs, (ii) cancel
outstanding stock options or SARs in exchange for cash, other Awards or stock
options or SARs with an exercise price that is less than the exercise price of
the original stock options or SARs, or (iii) take any other action with respect
to a stock option or SAR that would be treated as a repricing under the rules
and regulations of the New York Stock Exchange.

 

The Committee’s determinations on matters within its authority shall be final,
binding and conclusive. The Committee may delegate some or all of its power and
authority hereunder to the Board of Directors (or any members thereof) or,
subject to applicable law, to a subcommittee of the Board of Directors, a member
of the Board of Directors, the Chief Executive Officer or other executive
officer of the Company as the Committee deems appropriate; provided, however,
that the Committee may not delegate its power and authority to a member of the
Board of Directors, the Chief Executive Officer or other executive officer of
the Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an Award to such an
officer, director or other person.

 



 

 

 

No member of the Board of Directors or Committee, and neither the Chief
Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board of Directors and the
Committee and the Chief Executive Officer or other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the
Company’s Certificate of Incorporation and/or By-laws) and under any directors’
and officers’ liability insurance that may be in effect from time to time.

 

4. Shares Subject to Plan. Subject to adjustment as provided in Section 7(b) and
to all other limits set forth in this Plan, the number of shares of Common Stock
that shall initially be available for all Awards under this Plan shall be
1,950,000 (reduced by the number of shares of Common Stock subject to awards
granted under the Prior Plan on or after March 31, 2018), all of which may be
issued under the Plan in connection with ISOs (as defined in Section 6(a)). The
number of shares of Common Stock that remain available for future grants under
the Plan shall be reduced by the sum of the aggregate number of shares of Common
Stock which become subject to Awards. To the extent that shares of Common Stock
subject to an outstanding award granted under either this Plan or a Prior Plan
are not issued or delivered by reason of (i) the expiration, termination,
cancellation or forfeiture of such award (except in the case of an option to the
extent shares of Common Stock are issued or delivered by the Company in
connection with the exercise of a tandem SAR) or (ii) the cash settlement of
such award, then such shares of Common Stock shall again be available under this
Plan. Shares of Common Stock shall not again be available under the Plan (i) if
tendered to satisfy all or a portion of tax withholding obligations relating to
such Award, (ii) if such shares were subject to an option or stock-settled SAR
and were not issued or delivered upon the net settlement or net exercise of such
option of SARs (iii) if withheld to pay the exercise price of stock options or
SARs awarded hereunder or (iv) if repurchased by the Company on the open market
with the proceeds of an option exercise. The number of shares that again become
available pursuant to this paragraph shall be equal to one share for each share
subject to an Award described herein; provided, however, any shares from a Prior
Plan that become available under this Plan pursuant to this paragraph shall be
added to this Plan based on the share deduction ratio set forth in such Prior
Plan. At the time this Plan becomes effective, none of the shares of Common
Stock available for future grant under any Prior Plan shall be available for
grant under such Prior Plan.

 

The number of shares of Common Stock available for Awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to Awards granted under this Plan (subject to applicable stock exchange
requirements).

 

The aggregate value of cash compensation and the grant date fair value of shares
of Common Stock that may be awarded or granted during any fiscal year of the
Company to any non-employee director shall not exceed $500,000; provided,
however, that the limit set forth in this sentence shall be multiplied by two in
the year in which a non-employee director commences service on the Board of
Directors. Shares of Common Stock available under the Plan may be treasury
shares reacquired by the Company or authorized and unissued shares, or a
combination of both.

 

5. Eligibility. Participants in this Plan shall consist of such employees,
non-employee directors, consultants, independent contractors and agents and
persons expected to become employees, non-employee directors, consultants,
independent contractors and agents of the Company and its Affiliates as the
Committee in its sole discretion may select from time to time. The Committee’s
selection of a person to participate in this Plan at any time shall not require
the Committee to select such person to participate in this Plan at any other
time. Except as provided otherwise in an Award agreement, for purposes of this
Plan, references to employment by the Company shall also mean employment by an
Affiliate, and references to employment shall include service as a non-employee
director, consultant, independent contractor or agent. The Committee shall
determine, in its sole discretion, the extent to which a participant shall be
considered employed during any periods during which such participant is on a
leave of absence.

 



 

 

 

6. Awards. The Committee may grant to eligible employees, non-employee
directors, consultants, independent contractors and agents, in accordance with
this Section 6 and the other provisions of the Plan, stock options, stock
appreciation rights (“SARs”), restricted stock and restricted stock units (each,
an “Award” and, collectively, the “Awards”).

 

(a) Options.

 

a. Options granted under the Plan may be incentive stock options (“ISOs”) within
the meaning of Section 422 of the Code or any successor provision, or
nonqualified stock options, as the Committee may determine; except that, so long
as so provided in such Section 422, no ISO may be granted under the Plan to any
employee of an Affiliate which is not a subsidiary corporation (as such term is
used in subsection (b) of Section 422 of the Code) of the Company or any
non-employee director, consultant, independent contractor or agent. To the
extent that the aggregate Market Value (determined as of the date of grant) of
shares of Common Stock with respect to which options designated as ISOs are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or subsidiary) exceeds
the amount (currently $100,000) established by the Code, such options shall
constitute nonqualified stock options.

 

b. The option price per share of Common Stock shall be fixed by the Committee at
not less than 100% of Market Value on the date of the grant; provided that if an
ISO is granted to any person who, at the time such option is granted, owns
capital stock possessing more than 10 percent of the total combined voting power
of all classes of capital stock of the Company (or of any parent or subsidiary)
(a “Ten Percent Holder”), the purchase price per share of Common Stock shall not
be less than the price (currently 110% of Market Value) required by the Code in
order to constitute an ISO. Notwithstanding the foregoing, in the case of an
option that is a Substitute Award, the purchase price per share of the shares
subject to such option may be less than 100% of the Market Value per share on
the date of grant, provided, that the excess of: (a) the aggregate Market Value
(as of the date such Substitute Award is granted) of the shares subject to the
Substitute Award, over (b) the aggregate purchase price thereof does not exceed
the excess of: (x) the aggregate market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such market value
to be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.

 

c. Subject to the minimum vesting requirements of Section 6(e), each option
shall be exercisable at such time or times as the Committee shall determine at
grant, provided that no option shall be exercised later than 10 years after its
date of grant; provided that if an ISO shall be granted to a Ten Percent Holder,
such option shall not be exercised later than five years after its date of
grant.

 

d. An option may be exercised (i) by giving written notice to the Company
specifying the number of whole shares of Common Stock to be purchased and
accompanied by payment therefor in full (or arrangement made for such payment to
the Company’s satisfaction) either (A) in cash, (B) in cash delivered by a
broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise, (C) by delivery of previously owned whole shares
of Common Stock (for which the optionee has good title, free and clear of all
liens and encumbrances) having a Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (D) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered upon exercise of the option having an
aggregate Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, or (E) a
combination of (A), (C) and (D), in each case to the extent set forth in the
agreement relating to the option, (ii) by executing such documents as the
Company may reasonably request and (iii) if applicable, by surrendering to the
Company any tandem SARs which are cancelled by reason of the exercise of the
option. The Committee shall have sole discretion to disapprove of an election
pursuant to clauses (B), (C), (D) or (E), except that the Committee may not
disapprove of an election made by a participant subject to Section 16 of the
Exchange Act. No shares of Common Stock shall be issued or delivered until the
full purchase price therefore and any withholding taxes have been paid (or
arrangement made for such payment to the Company’s satisfaction). No dividends,
or dividend equivalents, shall be paid on any options.

 

e. Except as otherwise provided by the Committee at the time of grant or
otherwise, upon a termination of employment for any reason during the vesting
period the portion of the option still subject to vesting provisions shall be
forfeited by the participant.

 



 

 

 

(b) SARs.

 

a. An SAR shall entitle its holder to receive from the Company, at the time of
exercise or settlement of such right, an amount equal to the excess of Market
Value (at the date of exercise) over a base price fixed by the Committee
multiplied by the number of SARs which the holder is exercising or which are
being settled. SARs may be tandem with any previously or contemporaneously
granted option or independent of any option. The base price of a tandem SAR
shall be the option price of the related option. The base price of an
independent SAR shall be fixed by the Committee at not less than 100% of the
Market Value of a share of Common Stock on the date of grant of the SAR. The
amount payable may be paid by the Company in Common Stock (valued at its Market
Value on the date of exercise) or, to the extent provided in the Award
agreement, cash or a combination thereof. No dividends, or dividend equivalents,
shall be paid on any SAR. Notwithstanding the foregoing, in the case of an SAR
that is a Substitute Award, the base price per share of the shares subject to
such SAR may be less than 100% of the Market Value per share on the date of
grant, provided, that the excess of: (a) the aggregate Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate base price thereof does not exceed the excess of:
(x) the aggregate market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such market value to be
determined by the Committee) of the shares of the predecessor company or other
entity that were subject to the grant assumed or substituted for by the Company,
over (y) the aggregate base price of such shares.

 

b. Subject to the minimum vesting requirements of Section 6(e), each SAR shall
be exercisable at such time or times as the Committee shall determine at grant,
provided that no SAR shall be exercised later than 10 years after its date of
grant.

 

c. An SAR may be exercised (i) by giving written notice to the Company
specifying the number of whole SARs then being exercised and (ii) by executing
such documents as the Company may reasonably request. To the extent a tandem SAR
is exercised or settled, the related option will be cancelled and to the extent
the related option is exercised, the tandem SAR will be cancelled.

 

d. Except as otherwise provided by the Committee at the time of grant or
otherwise, upon a termination of employment for any reason during the vesting
period the portion of the SAR still subject to vesting provisions shall be
forfeited by the participant.

 

(c) Restricted Stock.

 

a. The Committee may award to any participant shares of Common Stock, subject to
this Section 6(c) and such other terms and conditions as the Committee may
prescribe (such shares being called “restricted stock”). During the restriction
period, the shares of restricted stock shall be held by a custodian in book
entry form with restrictions on such shares duly noted or, alternatively, a
certificate or certificates for restricted stock shall be registered in the name
of the participant or a nominee of the Company and deposited, together with a
stock power endorsed in blank if requested by the Company, with the Company.

 

b. Subject to the minimum vesting requirements of Section 6(e), there shall be
established for each restricted stock Award a restriction period (the
“restriction period”) of such length as shall be determined by the Committee. A
restricted stock Award may be subject to such other conditions to vesting,
including performance goals, as the Committee shall establish. Shares of
restricted stock may not be sold, assigned, transferred, pledged or otherwise
encumbered, except as hereinafter provided, during the restriction period.
Except for such restrictions on transfer and such other restrictions as the
Committee may impose, the participant shall have all the rights of a holder of
Common Stock as to such restricted stock; provided, however, that any
distributions, including regular cash dividends, payable on the Common Stock
during the restriction period or the performance period, as the case may be,
shall be subject to the same restrictions as the shares of restricted stock with
respect to which such distribution was made. Upon the lapse of all restrictions
on a restricted stock Award, the Company shall remove the restrictions on any
shares held in book entry form pursuant to Section 6(c)a or deliver to the
participant (or the participant’s legal representative or designated
beneficiary) the certificates deposited pursuant to Section 6(c)a.

 

c. Except as otherwise provided by the Committee at the time of grant or
otherwise, upon a termination of employment for any reason during the
restriction period all shares still subject to restriction shall be forfeited by
the participant.

 



 

 

 

(d) Restricted Stock Units.

 

a. The Committee may award to any participant restricted stock units
(“restricted stock units”), subject to this Section 6(d) and such other terms
and conditions as the Committee may prescribe. Upon termination of the
restrictions related thereto, each restricted stock unit shall be converted into
one share of Common Stock or, in lieu thereof and to the extent provided in the
applicable Award agreement, the Market Value of such share of Common Stock in
cash.

 

b. Subject to the minimum vesting requirements of Section 6(e), there shall be
established for each restricted stock unit Award a restriction period (the
“restricted stock unit restriction period”) of such length as shall be
determined by the Committee. A restricted stock unit Award may be subject to
such other conditions to vesting, including performance goals, as the Committee
shall establish. Restricted stock units may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as hereinafter provided, during the
restricted stock unit restriction period. Upon the lapse of all restrictions on
a restricted stock unit Award, each restricted stock unit shall be settled by
delivery of one share of Common Stock (or, to the extent provided for in the
applicable Award agreement, cash) and, if applicable, the Company shall deliver
to the participant (or the participant’s legal representative or designated
beneficiary) the certificates representing the number of shares of Common Stock.

 

c. Prior to the settlement of a restricted stock unit Award in shares of Common
Stock, the holder of such Award shall have no rights as a stockholder of the
Company with respect to the shares of Common Stock subject to such Award.
Holders of restricted stock units shall be entitled to dividend equivalents, if
determined by the Committee; provided, however, any dividend equivalents shall
be subject to the same vesting conditions applicable to the underlying
restricted stock unit Award.

 

d. Except as otherwise provided by the Committee at the time of grant or
otherwise, upon a termination of employment for any reason during the restricted
stock unit restriction period all restricted stock units still subject to
restrictions shall be forfeited by the participant.

 

(e) Minimum Vesting and Performance Period Requirements. The Committee shall
determine the vesting schedule and performance period, if applicable, for each
Award; provided that no Award shall become exercisable or vested prior to the
one-year anniversary of the date of grant and no performance period shall be
less than one (1) year; provided, however, that, such restrictions shall not
apply to Awards granted under this Plan with respect to the number of shares of
Common Stock which, in the aggregate, does not exceed five percent (5%) of the
total number of shares available for Awards under this Plan. Notwithstanding the
foregoing, the Board of Directors or Committee may provide that all or a portion
of the shares subject to such Award shall vest immediately upon a Change in
Control or may provide in any agreement relating to an Award that upon
termination without cause, constructive discharge or termination due to death,
disability, retirement or otherwise, an Award shall vest immediately or,
alternatively, continue to vest in accordance with the vesting schedule but
without regard to the requirement for continued employment or service only.

 

(f) Deferral of Awards. To the extent permitted by Section 409A of the Code, the
Committee may determine that the delivery of shares of Common Stock or the
payment of cash, or a combination thereof, upon the exercise or settlement of
all or a portion of any Award (other than Awards of ISOs, stock options and
SARs) made hereunder shall be deferred, or the Committee may, in its sole
discretion, approve deferral elections made by holders of Awards. Deferrals
shall be for such periods and upon such terms as the Committee may determine in
its sole discretion, subject to the requirements of Section 409A of the Code.
Payment of deferred amounts may be in cash, Common Stock or a combination
thereof, as the Committee may determine. Deferred amounts shall be considered an
Award under the Plan. The Committee may establish a trust or trusts to hold
deferred amounts or any portion thereof for the benefit of participants.

 

(g) Surrender. If so provided by the Committee at the time of grant, an Award
may be surrendered to the Company on such terms and conditions, and for such
consideration, as the Committee shall determine.

 

7. Miscellaneous Provisions.

 

(a) Nontransferability. No Award under the Plan shall be transferable other than
(i) by will or the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company or (ii) a transfer of stock
options without value to a “family member” (as defined in Form S-8) if approved
by the Committee. Except to the extent permitted by the foregoing sentence, each
Award may be exercised or received during the participant’s lifetime only by the
participant or the participant’s legal representative or similar person. Except
as permitted by the second preceding sentence, no Award shall be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any Award, such Award and
all rights thereunder shall immediately become null and void. For the sake of
clarity, no Award may be transferred by a participant for value or
consideration.

 



 

 

 

(b) Adjustments. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a share dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary cash dividend, the
number and class of securities available under this Plan, the terms of each
outstanding stock option and SAR (including the number and class of securities
subject to each outstanding stock option or SAR and the purchase price or base
price per share) and the terms of each outstanding restricted stock Award and
restricted stock unit Award (including the number and class of securities
subject thereto) shall be appropriately adjusted by the Committee, such
adjustments to be made in the case of outstanding stock options and SARs without
an increase in the aggregate purchase price or base price and in accordance with
Section 409A of the Code. In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of participants. In
either case, the decision of the Committee regarding any such adjustment shall
be final, binding and conclusive.

 

(c) Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an Award, payment by the holder of such Award of any Federal, state,
local or other taxes which may be required to be withheld or paid in connection
with such Award. An agreement relating to an Award may provide that (1) the
Company shall withhold cash or whole shares of Common Stock which would
otherwise be delivered upon exercise or settlement of the Award having, in the
case of Common Stock, an aggregate Market Value determined as of the date the
obligation to withhold or pay taxes arises in connection with the Award (the
“Tax Date”) in the amount necessary to satisfy any such obligation or (2) the
holder of the Award may satisfy any such obligation by any of the following
means: (i) a cash payment to the Company; (ii) in the case of an option, a cash
payment by a broker-dealer acceptable to the Company to whom the optionee has
submitted an irrevocable notice of exercise; (iii) delivery to the Company of
previously owned whole shares of Common Stock (for which the holder has good
title, free and clear of all liens and encumbrances) having an aggregate Market
Value determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation; (iv) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered upon exercise or settlement of
the Award having an aggregate Market Value determined as of the Tax Date, equal
to the amount necessary to satisfy any such obligation; or (v) any combination
of (i), (iii) and (iv), in each case to the extent set forth in the agreement
relating to the Award; provided, however, that the Committee shall have sole
discretion to disapprove of an election pursuant to clauses (ii) through (v),
except that the Committee may not disapprove of an election made by a
participant subject to Section 16 of the Exchange Act. Shares of Common Stock to
be delivered or withheld may not have an aggregate Market Value in excess of the
amount determined by applying the minimum statutory withholding rate (or, if
permitted by the Company, such other rate as will not cause adverse accounting
consequences under the accounting rules then in effect, and is permitted under
applicable Internal Revenue Service withholding rules). Any fraction of a share
of Common Stock which would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by the holder.

 

(d) Listing and Legal Compliance. The Committee may suspend the exercise or
payment of any Award if it determines that securities exchange listing or
registration or qualification under any securities laws is required in
connection therewith and has not been completed on terms acceptable to the
Committee

 

(e) Beneficiary Designation. To the extent permitted by the Company,
participants may name, from time to time, beneficiaries (who may be named
contingently or successively) to whom benefits under the Plan are to be paid in
the event of their death before they receive any or all of such benefits. Each
designation will revoke all prior designations by the same participant, shall be
in a form prescribed by the Company, and will be effective only when filed by
the participant in writing with the Company during the participant’s lifetime.
In the absence of any such designation, benefits remaining unpaid at a
participant’s death shall be paid to the participant’s estate.

 



 

 

 

(f) Rights of Participants. Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Affiliate to terminate any participant’s
employment or service at any time, nor confer upon any participant any right to
continue in the employ or service of the Company or any Affiliate for any period
of time or to continue his or her present or any other rate of compensation. No
individual shall have a right to be selected as a participant, or, having been
so selected, to be selected again as a participant.

 

(g) Foreign Employees. Without amending this Plan, the Committee may grant
Awards to eligible persons who are foreign nationals and/or reside outside the
U.S. on such terms and conditions different from those specified in this Plan as
may in the judgment of the Committee be necessary or desirable to foster and
promote achievement of the purposes of this Plan and, in furtherance of such
purposes the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or its
Affiliates operates or has employees.

 

(h) Amendment. The Committee may amend the Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation. No amendment may materially impair the rights of a holder of
an outstanding Award without the consent of such holder.

 

(i) Governing Law. This Plan, each Award hereunder and the related Award
agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.

 

(j) Awards Subject to Clawback. The Awards granted under this Plan and any cash
payment or shares of Common Stock delivered pursuant to an Award shall be
subject to forfeiture, recovery by the Company or other action pursuant to the
applicable Award agreement or any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by applicable law.

 

8. Effective Date and Term of Plan. The Plan shall be submitted to the
stockholders of the Company for approval and, if approved by the affirmative
vote of a majority of the shares of Common Stock present in person or
represented by proxy at a meeting of stockholders, shall become effective on the
date of such approval. In the event that the Plan is not approved by the
stockholders of the Company, the Plan and any outstanding Awards shall be null
and void. The Plan shall terminate ten years after its effective date, unless
terminated earlier by the Board or Committee; provided, however, that no ISOs
shall be granted after the tenth anniversary of the date on which the Plan was
approved by the Board of Directors. Termination of the Plan shall not affect the
terms or conditions of any Award granted prior to termination.

 

As adopted by the Board of Directors on March 26, 2020

 



 

 

 

Appendix A to the Plan

 

“Change in Control” shall mean:

 

(1) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of more than 50% of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities unless such outstanding convertible or exchangeable securities were
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i), (ii)
and (iii) of subsection (3) of this Appendix A shall be satisfied; and provided,
further that, for purposes of clause (B), if any Person (other than the Company
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company) shall become the
beneficial owner of more than 50% of the Outstanding Company Common Stock or
more than 50% of the Outstanding Company Voting Securities by reason of an
acquisition by the Company and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Company Common Stock or any additional Outstanding Company Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

 

(2) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed to have been a
member of the Incumbent Board; and provided, further, that no individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall be deemed
to have been a member of the Incumbent Board;

 

(3) consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation and 50%
or more of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than the Company, any employee benefit
plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, more than 50% of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of such corporation or more than 50% of the combined voting power of the
then outstanding securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or

 



 

 

 

(4) consummation of (i) a plan of complete liquidation or dissolution of the
Company or (ii) the sale or other disposition of all or substantially all of the
assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock thereof and 50% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such corporation (or any corporation controlled by the Company) and any
Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock thereof or more than 50% of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition.

 



 

 

